Title: Virginia Delegates to Thomas Nelson, 18 September 1781
From: Virginia Delegates
To: Nelson, Thomas



Sr.
Philadelphia Septr. 18th 1781
We have been honord with Yr. Excellency’s favor of the 2d. Inst: with its enclosures by Post.

We with great Sincerity return Congratulations to your Excellency and our Country on the happy event of the Arrival of so large a reinforcement to our aid, and felicitate them on the Pleasing prospect of Complete Success—not doubting but that the Ardor of our Countrymen on this occasion to cooperate with our Allies, will equal Generous efforts to relieve us. We are informed that our Army on the North River is daily increasing by large accessions of recruits from the Eastern States, and is now in a very respectable Situation as to Numbers; Sufficiently so we hope to keep the Enemy in New York in Cheque notwithstanding the powerfull reinforcement which has marchd to the Southward with the Commander in Cheif, however, from the Enemy’s Possessing the Command of the Water in that Quarter we are Sorry to inform you it has not been in the power of our Army to prevent them from sending a Considerable detachment to New London in Connecticut, where Mr. Arnold, who Commanded, Landed and attackd a fort Garrisond by about two hundred & fifty men, which, (after a Severe Conflict in which he was twice repulsed) he carried, and put the Greatest part of the Garrison to the Sword; his loss is estimated at near two Hundred men killd wounded &.c. After seting fire to the Towns of New London and Groton which were in a great measure consumed he reimbarked, and tis said is returnd to New York. We are also Sorry to Inform you that the frigate of our Ally (the Magicienne), in going out of the Harbour of Boston with a Convoy of American Vessels was attacked by a Superior force of the Enemy and taken after an obstinate and Gallant defense, in which she gave time to her Convoy to escape. By the best accounts we have from N York—the Enemy are preparing an Embarkation of troops—whose destination it is supposed will depend much on the Success of the operations of their fleet to the Southward—tho, some are of opinion that they mean to extend their burning Plan to this City. A large Body of Militia from this State and Jersey are orderd to hold themselves in readiness to oppose such an attempt shd. it be undertaken. We have reports that a Squadron of Men of War under the Command of Ad: Digby is arrived on this Coast. the report seems Probable but wants Confirmation. it is supposed to consist of not less than Six and not more than ten Ships of the line. tis said he is to take the Command of the whole fleet on his arrival. By some intercepted letters we find there are great discontents in New York at Sr. Henry Clintons Conduct—that they are much distressed for want of Men—giving Six Guineas bounty for Men for three Months—that Arnold has been greatly disappointed in raising his Legion which after all his promises and efforts amounts at present to little more than forty Men the chief of them officers, and that even that number is daily diminishing. they seem to expect he will be laid aside. Mr. Finnies letters shall be handed to Col: Petit, and every exertion in our power used to procure him and the State redress; But in order to ensure Success in this attempt, we cannot too strongly inculcate the necessity of the accounts of the state and of his department being adjusted, and sent on to the office of Finance for Settlement—for without such an adjustment and a Balance appearing due to the State, we concieve it absolutely impracticable to bring Congress to assent to an advance on any consideration having heretofore used our Utmost efforts in Vain for that Purpose. we have a report that a fleet of Six French and Six Dutch Ships of the line with a Considerable Body of Land Forces is arrived in the W Indies, but of this there is yet no certainty. We Cannot refrain from informing Your Excellency that altho An Agent is appointed to furnish the delegates with money & we have been long in expectation of remittances of Specific Articles to fix a permanent Credit for us here yet we see little prospect of its being accomplishd soon, and in the meantime it is with Infinite difficulty we have been able to procure the means of Subsistence for ourselves and families which [w]e have been constraind to do by borrowing small [sums?] on our personal Credit—or by Bills drawn at lon[g term?] by the agent in our favor which cannot be discounted at less disadvantage to the State than from 12½ to 20 P Ct. this we cannot help thinking a ruinous and disgracefull mode of obtaining money—of which it is our duty to advertize your excellency in hopes that a less ruinous, more honorable and certain expedient may be adopted and that we shall stand excused with our Country for the enhanced expences which such an enormous discount subjects it to.
we are with great respect Yr. Excellys. most obedt. & very H:Sets
Jos: Jones.J Madison Junr.Theok. BlandEdmund Randolph.
The Parchment Mr. Beckeley wrote for may be obtained had we funds for so doing
